IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-31133
                           Summary Calendar



UNITED STATES OF AMERICA

                  Plaintiff - Appellee

     v.

CLIFTON DEWAYNE MOORE

                  Defendant - Appellant

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 98-CR-10029-1
                        --------------------
                            June 23, 2000

Before KING, Chief Judge, and POLITZ and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Clifton Dewayne Moore appeals from his sentence following a

guilty plea to one count of possession of cocaine base with

intent to distribute in violation of 21 U.S.C. §§841(a)(1) and

841(b)(1)(A).**    Moore challenges the district court’s failure to

apply both a three point reduction in sentence for acceptance of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       In addition to his sentence, Moore’s notice of appeal
states that he appeals from the district court’s May 25, 1999
denial of a motion to suppress. Moore has not briefed the motion
to suppress issue, however, and it is therefore deemed abandoned.
See Fed. R. App. P. 28(a)(9)(A); Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993).
                           No. 99-31133
                                -2-

responsibility and a two point reduction under the safety valve

provision of the sentencing guidelines.   We affirm the district

court’s sentence.   A review of the record and the testimony at

the sentencing hearing shows that the district court did not err

in concluding that Moore was not entitled to a reduction for

acceptance of responsibility or under the safety valve provision.

See United States v. Spires, 79 F.3d 464, 467 (5th Cir. 1996);

United States v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995).

     AFFIRMED.